Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weiguo Chen (Reg. No. 61878) on July 13th 2021.
The claims has been amended as follows: 
Claims 2 and 12 should end with a period not a semi colon and therefore the last sentence should read “ the sound signal is received by the microphone of the system.
Claim 11 is corrected to end with a single period not a double period (..) therefore the last two sentence of Claim 11 will read “applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.” 

Examiner’s reason for Allowance
Claims 1-20 are allowed. 
 Claim 1: A speech communication system for improving speech intelligibility, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
determining a cutoff frequency based on a spectrum of noise in a sound signal and Signal-Noise-Ratios (SNRs) of a plurality of sub-bands of frequency of the sound signal, wherein the cutoff frequency defines a noise dominant region of frequency, and the determining comprises, from a lowest sub-band of frequency to an upper frequency limit of the spectrum of the noise, in each of the plurality of sub-bands of frequency:
determining whether an SNR of the sub-band is higher than a threshold, and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency; lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency; and applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically JENSEN et al. (US Patent Application Publication #20170345439 ) teaches the noise reduction system is configured to determine said a priori target signal to noise ratio estimate .zeta. by non-linear smoothing of said a posteriori signal to noise ratio estimate .gamma., or a 
 Zhang et al. (US 2010/0060350) teaches A system provides an easily adjustable multi-band filter that adapts when noise frequencies or noise amplitudes change to improve the quality and reliability of medical signal acquisition which facilitates accurate and precise diagnosis and treatment, and improves patient safety. A system for adaptively filtering patient monitoring signals comprises a filter controller for adaptively determining the number of and individual filter bandwidth of multiple adaptive signal filters to be used in filtering multiple bandwidths within an encompassing signal filtering bandwidth (Paragraphs 0005).
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether an SNR of the sub-band is higher than a threshold, 
and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency;
 lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency; 
and applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
Claim 11, A computer-implemented method for speech communication, comprising: 
determining a cutoff frequency based on a spectrum of noise in a sound signal and Signal-Noise-Ratios (SNRs) of a plurality of sub-bands of frequency of the sound signal, 
wherein the cutoff frequency defines a noise dominant region of frequency, and the determining comprises, from a lowest sub-band of frequency to an upper frequency limit of the spectrum of the noise,
 in each of the plurality of sub-bands of frequency: determining whether an SNR of the sub-band is higher than a threshold,
 and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency;
 lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency; and
applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically JENSEN et al. (US Patent Application Publication #20170345439 ) teaches the noise reduction system is configured to determine said a priori target signal to noise ratio estimate .zeta. by non-linear smoothing of said a posteriori signal to noise ratio estimate .gamma., or a parameter derived therefrom, wherein said non-linear smoothing is e.g. controlled by one or more bias and/or smoothing parameters. A parameter derived therefrom may e.g. be a processed version of the original parameter.
 Zhang et al. (US 2010/0060350) teaches A system provides an easily adjustable multi-band filter that adapts when noise frequencies or noise amplitudes change to improve the quality and reliability of medical signal acquisition which facilitates accurate and precise diagnosis and treatment, and improves patient safety. A system for adaptively filtering patient monitoring signals comprises a filter controller for adaptively determining the number of and individual filter bandwidth of multiple adaptive signal filters to be used in filtering multiple bandwidths within an encompassing signal filtering bandwidth (Paragraphs 0005).
However, none of the prior art cited alone or in combination provides the motivation to teach determining whether an SNR of the sub-band is higher than a threshold, 
and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency;
 lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency; 
and applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
Claim 20, A non-transitory computer-readable storage medium coupled to one or more processors and comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform a method for speech communication, the method comprising:
determining a cutoff frequency based on an estimation of a spectrum of noise in a sound signal and Signal-Noise-Ratios (SNRs) of a plurality of sub-bands of frequency of the sound signal, wherein the cutoff frequency defines a noise dominant region of frequency, 
and the determining comprises, from a lowest sub-band of frequency to an upper frequency limit of the spectrum of the noise, in each of the plurality of sub-bands of frequency: 
determining whether an SNR of the sub-band is higher than a threshold, 
and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency; 
lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency;
 and applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
	The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically JENSEN et al. (US Patent Application Publication #20170345439 ) teaches the noise reduction system is configured to determine said a priori target signal to noise ratio estimate .zeta. by non-linear smoothing of said a posteriori signal to noise ratio estimate .gamma., or a parameter derived therefrom, wherein said non-linear smoothing is e.g. controlled by one or more bias and/or smoothing parameters. A parameter derived therefrom may e.g. be a processed version of the original parameter.
 Zhang et al. (US 2010/0060350) teaches A system provides an easily adjustable multi-band filter that adapts when noise frequencies or noise amplitudes change to improve the quality and reliability of medical signal acquisition which facilitates accurate and precise diagnosis and treatment, and improves patient safety. A system for adaptively filtering patient monitoring signals comprises a filter controller for adaptively determining the number of and individual filter bandwidth of multiple adaptive signal filters to be used in filtering multiple bandwidths within an encompassing signal filtering bandwidth (Paragraphs 0005).
However, none of the prior art cited alone or in combination provides the motivation to teach determining a cutoff frequency based on an estimation of a spectrum of noise in a sound signal and Signal-Noise-Ratios (SNRs) of a plurality of sub-bands of frequency of the sound signal, wherein the cutoff frequency defines a noise dominant region of frequency, 
and the determining comprises, from a lowest sub-band of frequency to an upper frequency limit of the spectrum of the noise, in each of the plurality of sub-bands of frequency: 
determining whether an SNR of the sub-band is higher than a threshold, 
and in response to determining that the SNR is higher than the threshold, determining a previous sub-band of frequency as the cutoff frequency; 
lifting a spectrum of a speech above the noise dominant region of frequency, wherein a frequency range of the spectrum of the speech increases is lifted by the cutoff frequency;
 and applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        09/11/2021